Case: 17-10764   Date Filed: 08/31/2017   Page: 1 of 4


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                              No. 17-10764
                          Non-Argument Calendar
                        ________________________

                  D.C. Docket No. 1:16-cv-24154-CMA



ALPHONSO L. LEE, JR.,

                                                           Plaintiff-Appellant,

                                  versus

ELEVENTH JUDICIAL CIRCUIT OF FLORIDA,
CIRCUIT COURT JUDGE, ELEVENTH JUDICIAL
CIRCUIT OF FLORIDA,
Jeffrey Rosinek,

                                                        Defendants-Appellees.

                        ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (August 31, 2017)

Before TJOFLAT, WILLIAM PRYOR, and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 17-10764      Date Filed: 08/31/2017   Page: 2 of 4


      Alphonso Lee, Jr., a Florida Prisoner, appeals pro se and in forma pauperis

the district court’s sua sponte dismissal of his 42 U.S.C. § 1983 civil rights action

under 28 U.S.C. § 1915A. On appeal, he argues that the district court erred by

dismissing his case as time-barred because the statute of limitations should have

been tolled due to a continuing violation of his rights.

      We review de novo a district court's sua sponte dismissal for failure to state

a claim pursuant to 28 U.S.C. § 1915A. Boxer X v. Harris, 437 F.3d 1107, 1110

(11th Cir. 2006). Pursuant to § 1915A, district courts are required to screen civil

complaints filed by prisoners against governmental entities or employees, and

dismiss any portion of the complaint that is frivolous, fails to state a claim upon

which relief may be granted, or seeks relief from a defendant who is immune from

such relief. 28 U.S.C. § 1915A. A similar provision appears in 28 U.S.C.

§ 1915(e)(2)(B) for in forma pauperis complaints. Pro se pleadings are held to a

less stringent standard than pleadings drafted by an attorney and are liberally

construed. Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir. 1998).

Although we show leniency to pro se litigants, we will not rewrite a deficient

pleading in order to sustain an action. Campbell v. Air Jamaica Ltd., 760 F.3d

1165, 1168-69 (11th Cir. 2014).

      We also review questions concerning the application of a statute of

limitations de novo. Harrison v. Digital Health Plan, 183 F.3d 1235, 1238 (11th


                                           2
               Case: 17-10764     Date Filed: 08/31/2017    Page: 3 of 4


Cir. 1999). Because § 1983 does not have a statute of limitations of its own,

statute of limitations issues are governed by the forum state’s general personal

injury statute of limitations in each case. Burton v. City of Belle Glade, 178 F.3d

1175, 1188 (11th Cir. 1999) (citing Owens v. Okure, 488 U.S. 235, 249-250

(1989)). Florida’s four-year statute of limitations therefore applies to § 1983

claims arising in Florida. Chappell v. Rich, 340 F.3d 1279, 1283 (11th Cir. 2003).

The statute of limitations begins to run when the plaintiff knows or should know

that they have suffered the injury that is the basis of the complaint, and knows or

should know who inflicted the injury. Id.

      The continuing violation doctrine allows a plaintiff to sue on an otherwise

time-barred claim when additional violations of the law occur within the statutory

period. Ctr. For Biological Diversity v. Hamilton, 453 F.3d 1331, 1334 (11th Cir.

2006). We have distinguished between the continuing effects of a discrete

violation, which do not extend the limitations period, and the continuation of a

violation itself, which does extend the time period. Id. at 1335. Furthermore, we

have limited the continuing violation doctrine to situations in which a reasonably

prudent plaintiff would have been unable to determine that a violation occurred.

Id. If an event should have alerted a reasonable plaintiff to assert his rights, then

the plaintiff cannot rely on the continuing violation doctrine. Id.




                                           3
              Case: 17-10764      Date Filed: 08/31/2017   Page: 4 of 4




      The district court correctly determined that Lee’s claim was time-barred

because he filed it far outside of the applicable four-year statute of limitations. See

Chappell, 340 F.3d at 1283. The continuing violation doctrine did not apply

because his claim dealt with the continuing effects of one violation rather than

continued violations, and because a reasonably prudent plaintiff would have been

aware that the alleged violation occurred within the statute of limitations. See

Hamilton, 453 F.3d at 1335. Accordingly, we affirm the district court’s dismissal

of Lee’s complaint.

      AFFIRMED.




                                           4